 Case 7:20-cv-00119-M-BP Document 19 Filed 11/19/20             Page 1 of 1 PageID 146



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

ROBERT DUNCAN,                               §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 7:20-cv-00119-M-BP
                                             §
SAFECO INSURANCE CO.                         §
OF INDIANA, et al.,                          §
                                             §
       Defendants.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that this case is REMANDED to the 97th Judicial District

Court of Archer County, Texas.

       SO ORDERED this 19th day of November, 2020.



                                          _________________________________
                                          BARBARA M. G. LYNN
                                          CHIEF JUDGE
